
	
		I
		111th CONGRESS
		1st Session
		H. R. 846
		IN THE HOUSE OF REPRESENTATIVES
		
			February 4, 2009
			Mr. Cummings
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require institutions receiving assistance under the
		  Emergency Economic Stabilization Act of 2008 to report certain corporate data,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Accountability from Corporations for
			 Outlays Under TARP Act or the Account Act.
		2.Reporting by
			 assisted institutions on certain expenditures
			(a)In
			 generalTitle I of the
			 Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5211 et seq.) is
			 amended by adding at the end the following new section:
				
					137.Reporting by
				assisted institutions on certain expenditures
						(a)In
				generalThe Secretary shall
				require any financial institution that receives any assistance in any form
				under this title on or after October 3, 2008 (hereafter in this section
				referred to as the assisted institution), to publicize on the
				corporate website of such institution, in a prominent location on the homepage
				or on a dedicated tab or window accessible through a link prominently displayed
				on the homepage, the following information, which shall be updated on a monthly
				basis:
							(1)Total expenditures made by the institution
				on travel during the month for which the report is being made, including
				reports on expenditures on each of the following: plane fares, rental cars,
				hotel expenses, food purchases, and any other expenses incurred by corporate
				employees during travel.
							(2)Total expenditures made by the institution
				on lobbying (as defined in the Lobbying Disclosure Act of 1995) at both the
				Federal and State levels, including a list of the individual States where
				lobbying activity was conducted.
							(3)A list of the
				corporate events, including retreats, conferences, planning sessions, and
				office parties held at the assisted institution’s place of business or
				organized at any other location by the assisted institution, citing the city,
				State, and venue of the event; date of the event; number of attendees at the
				event; and the entire sum of expenses associated with the event paid by the
				assisted institution.
							(4)A list of the
				corporate jets owned and a list of the trips taken by corporate and
				non-corporate officials on these jets which shall cite the total cost to the
				assisted institution of operating the jets for each listed trip.
							(5)A list of the
				corporate sponsorships supported by the company citing the name of each entity
				sponsored and the amount provided to each sponsored entity.
							(6)A list of the
				automobiles provided by the assisted institution to employees of the
				institution and their values together with the cost to the assisted institution
				of the operation of each automobile.
							(7)The total amount of
				compensation provided to the employees of the assisted institution, including
				expenditures on each of bonuses of any kind, retention payments of any kind,
				and any other form of compensation, citing the form thereof.
							(8)A list of all club
				or corporate memberships maintained by the assisted institution citing the cost
				of each membership.
							(9)Total corporate
				expenditures on furniture, office equipment, and office renovations made during
				the period by the assisted institution.
							(10)Such other
				information as the Secretary may require to be disclosed or the assisted
				institution wishes to disclose.
							(b)Regulations and
				complianceThe Secretary
				shall—
							(1)prescribe
				appropriate regulations to implement and carry out this section; and
							(2)establish
				appropriate mechanisms to ensure appropriate compliance with the requirements
				of this
				section
							.
			(b)Clerical
			 amendmentThe table of sections for title I of the Emergency
			 Economic Stabilization Act of 2008 is amended by inserting after the item
			 relating to section 136 the following new item:
				
					
						137. Reporting by assisted institutions on
				certain
				expenditures.
					
					.
			
